Scott R. Whitney 24911 Goldcrest Drive Bonita Springs, FL34134 April 19, 2011 JD Alexander President and CEO Alico, Inc. 640 South Main St. LaBelle, FL33935 Dear JD: Ihereby resign my position as Senior Vice President and Chief Financial Officer of Alico, Inc. and any subsidiary I currently serve in that capacity, effective upon the earlier of (i) filing of the Company’s quarterly report on Form 10-Q for the quarter ended March 31, 2011 (currently planned for May 10, 2011); or (ii) the Company’s appointment of a successor. For the record, my decision is based on personal reasons and I believe it is in Alico’s best interest that I step aside at this time.I have no disagreement with management, nor am I aware of any accounting or financial issue that you are not already apprised of. I appreciate the opportunity to have served you. Sincerely Yours, /s/ Scott R. Whitney Scott R. Whitney
